January 11, 1972



Honorable Jack K. Williams      Opinion No. M-1041
President
Texas A&M University             Re:    Disposition of that portion
College Station, Texas 77843            of real estate broker and
                                        salesman license fees dedicated
                                        to the Real Estate Research
                                        Center at Texas A&M University
                                        by Section 24a of Article
Dear Dr. Williams:                      6573a, V.C.S.

          Your request for an opinion reads as follows:

          "In reference to Opinion No. M-970 (1971)?
     it is our understanding that no appropriation is
     required to enable the State Treasurer, under
     authority of Article 4393a, to transmit to Texas
     A&M University the fees referred to inSection   24
     of the Real Estate Research Center Act.   If we
     are correct in this, your confirmation will be
     appreciated."

           Section 6 of Senate Bill 338, Acts 62nd Leg., R.S., 197 1,
amends Section 22 of the Real Estate License Act (Article 6573a,
Vernon's Civil Statutes) so as to increase the fee for filing of
either an original application or renewal application for real
estate broker from $10.00 to $20.00 and the fee for filing of an
original or renewal application for real estate salesman from
$5.00 to $10.00. Section 7 of Senate Bill 338 amends Section 24
of the Real Estate License Act, and the relevant portion thereof
reads as' follows:

          "Sec. 24. (a) Ten Dollars ($10.00) re-
     ceived by the commission for the filing of
     broker license renewal applications and Five
     Dollars ($5.00) received by the commission for
     the filing of real estate salesman license
     renewal applications shall be transmitted to
     Texas A&M University for deposit in a separate
     banking account.  The money in the separate
     account shall be expended for the support and

                               -5094-
                                                               _




Dr. Jack K. Williams, page 2     (M-1041)



    maintenance of the Real Estate Research Center
    and for carrying out the purposes, objectives,
    and duties of the Center.

         "(b) Except as provided in Subsection (a)
    of this section all moneys derived from fees,
    assessments, or charges under this Act, shall
    be paid by the commission into the State Treasury
    for safekeeping, and shall by the State Treasurer
    be placed in a separate fund to be available for
    the use of the commission in the administration
    of the Act upon requisition of the commission . . ."

          In construing the above quoted provisions it was held in
Attorney General's Opinion M-970 (1971):

          "It is clear from the provisions of Section
     24a as amended by Senate Bill No. 338 that the Legis-
     lature has dedicated one-half of the filing fee for
     renewal applications of real estate broker and real
     estate salesman licenses to the special purpose of
     the maintenance and support of the Real Estate Re-
     search Center at Texas AEM University.  . . .

          '1. . I

          "It is mandatory that one-half of the license
     fees be deposited in the State Treasury and that the
     other one-half be transmitted to Texas A&M University.
     This duty may be performed by placing all the license
     fees in the hands of the State Treasurer for proper
     distribution by him pursuant to Article 4393a, Vernon's
     Civil Statutes."

          Since the fees dedicated to the Real Estate Research Center
at Texas A8M University are not in the State Treasury, such fees are
not required to be appropriated.  Article VIII, Section 6, Texas
Constitution.

                         SUMMARY

          Fees referred to in Section 24 of the Real
     Estate Research Center Act which are transmitted
     by the State Treasurer to Texas A&M University
     pursuant to Articles 6573a and 4393a, Vernon's
     Civil Statutes, are not required to be appropriated


                               -5095-
.    -




    Dr. Jack K. Williams, page   3     (M-1041)



         by the Legislature, not being in the State Treasury.
         Article VIII, Section 6, Texas Constitution.

                                              truly yours,




    Prepared by John Reeves
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Mel Corley
    Arthur Sandlin
    John Banks
    Jack Goodman

    SAM MCDANIEL
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOLA WHITE
    First Assistant




                                     -5096-